        

Exhibit 10.3


SECOND AMENDMENT TO


FRANK’S INTERNATIONAL N.V.
EMPLOYEE STOCK PURCHASE PLAN
WHEREAS, FRANK’S INTERNATIONAL N.V. (the “Company”) has heretofore adopted the
FRANK’S INTERNATIONAL N.V. EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) and the
First Amendment to the Plan; and
WHEREAS, the Company desires to amend the Plan in certain respects;
NOW, THEREFORE, the Plan shall be amended as follows, effective as of
November 5, 2014:
1.    The definition of “Compensation” in Section 1.2 of the Plan shall be
deleted, and the following shall be substituted therefor:
“Compensation” shall mean the total cash compensation paid by the Company to an
Employee as reported by the Company to the applicable government for income tax
purposes, excluding the amount of any compensation deferrals made by the
Employee to a deferred compensation plan, a tax-qualified retirement plan
pursuant to Code Section 401(k) or a cafeteria plan pursuant to Code Section
125.
2.    The phrase “whole dollar amount” as used at the end of the second sentence
of Section 2.3 of the Plan shall be deleted, and the following shall be
substituted therefor:
“percentage of the Participant’s Compensation”
3.    As amended hereby, the Plan is specifically ratified and reaffirmed.
IN WITNESS WHEREOF, this Second Amendment has been executed by a duly authorized
officer of the Company, as of the date specified below and effective as set
forth herein.


FRANK’S INTERNATIONAL N.V.


By:    /s/ D. KEITH MOSING            
Name: D. Keith Mosing                
Chairman of the Supervisory Board, Director
Title: Chief Executive Officer and President        
Dated: November 5, 2014                

1



